Case: 20-10295    Document: 00515755866        Page: 1    Date Filed: 02/24/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 February 24, 2021
                                No. 20-10295
                                                                    Lyle W. Cayce
                                                                         Clerk

   Jay Weber,

                                                         Plaintiff—Appellant,

                                    versus

   BNSF Railway Company,

                                                         Defendant—Appellee.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:18-CV-367


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
         BNSF Railway Company terminated Jay Weber, a train dispatcher,
   after he violated company attendance guidelines. Weber, who is epileptic,
   sued, alleging that BNSF failed to provide reasonable accommodations for
   his disability. The district court granted summary judgment in favor of
   BNSF, and we affirm.
Case: 20-10295      Document: 00515755866           Page: 2     Date Filed: 02/24/2021




                                     No. 20-10295


                                           I
          We provide a general background on BNSF’s attendance guidelines
   and procedures before discussing the relevant facts.
                                          A
          BNSF’s train dispatchers are responsible for providing the safe and
   efficient movement of trains over an assigned dispatching district. Given the
   nature of these responsibilities, the train dispatcher position is deemed a
   safety-sensitive position.
          Since 2002, BNSF has maintained written employee attendance
   guidelines. These guidelines prohibit “excessive absenteeism.” An
   “incident of absenteeism” includes “any non-recognized absence from work
   including, but not limited to, laying off sick without justifiable reason, pattern
   layoffs, sporadic absences, tardiness or leaving work early, etc.” Absenteeism
   is deemed “excessive when an individual’s incidents of absenteeism
   disrupt[] the regular working schedule of dispatchers in their assigned
   office.”
          If an employee needs to be absent from work—but wishes to comply
   with the attendance guidelines—the employee may take medical leave,
   vacation, or personal leave, as provided for in the guidelines. BNSF also
   maintains an “extra board” of employees, whom BNSF can call upon to fill
   a vacancy when a dispatcher is absent from work.
          Each month, BNSF management reviews a train dispatcher’s
   attendance record to determine the number of absences during the prior year.
   If a dispatcher has unexcused absences and management decides to take
   disciplinary action, BNSF notifies the dispatcher and conducts a hearing
   about the potential attendance guidelines violation. After the hearing, BNSF
   may (or may not) discipline the dispatcher based on its progressive policy,




                                           2
Case: 20-10295     Document: 00515755866            Page: 3   Date Filed: 02/24/2021




                                    No. 20-10295


   under which the seriousness of the disciplinary measure increases as the
   number of attendance violations increases.
                                         B
          Jay Weber started at BNSF in 1981 and worked as a train dispatcher
   from 1989 until his termination in 2016. During his long tenure at BNSF,
   Weber violated the attendance guidelines many times. BNSF disciplined
   Weber for some violations, while exercising “leniency” on many other
   occasions. In 2014, Bobby Pechal, BNSF’s new General Director of
   Transportation Support, implemented a new enforcement strategy,
   determining that all train dispatchers, including Weber, should be treated
   fairly and consistently under BNSF’s attendance guidelines and thus be held
   accountable for violations.
          In April 2015, Weber, who had been diagnosed with a brain tumor in
   2009, had a seizure, was diagnosed with epilepsy, and entered an epilepsy
   monitoring facility for in-patient care. Weber’s neurologist informed BNSF
   that Weber could not safely perform his train dispatcher job. BNSF placed
   Weber on a medical leave of absence for three months, from late April to late
   July. A few days after he was placed on leave, Weber spoke with Sterling
   Barker, BNSF’s Director of Scheduling, and requested to be reassigned to
   the Assistant Chief Dispatcher position (ACD), a non-safety sensitive
   position for which he had been cleared to work. Weber says that Barker
   denied his request, “stating that no ACD position was available.” Weber
   also claims that he spoke with other BNSF supervisors about being
   reassigned to a non-safety sensitive position.
          After Weber was cleared to safely resume his train dispatcher duties,
   he says that he discussed with his supervisors his need for two
   accommodations for his disability. First, he needed to attend doctor visits to
   monitor his epilepsy and to maintain his job at BNSF. Second, based on his




                                         3
Case: 20-10295       Document: 00515755866            Page: 4      Date Filed: 02/24/2021




                                       No. 20-10295


   neurologist’s advice, he needed to be able to take off days when he had
   experienced “triggering events” that might increase the risk of seizure, such
   sleeping fewer than four hours.
          Weber had several absences in 2015 that violated BNSF’s attendance
   guidelines. BNSF management exercised leniency toward Weber for these
   2015 violations; however, they gave Weber notice that he was being assessed
   for a one-year review period beginning in December 2015 and that any future
   attendance guidelines violations “could result in further disciplinary action.”
          In the first three months of 2016, Weber had five unexcused absences:
   January 20 (sleep deprivation); January 29 (neurologist appointment);
   February 9 (sleep deprivation); March 4 (neurosurgeon appointment); and
   March 11 (colonoscopy procedure). BNSF management notified Weber that
   it was conducting investigations regarding his January, February, and March
   2016 absences; at each hearing, BNSF disciplined Weber for excessive
   absenteeism. BNSF terminated Weber on May 18, 2016.
          Weber sued BNSF under the Americans with Disabilities Act,
   Rehabilitation Act, Texas Labor Code, Family and Medical Leave Act, and
   Federal Railroad Safety Act, asserting claims of disability discrimination,
   failure to accommodate, interference, retaliation, and denial of medical leave.
   The only claims relevant to this appeal are Weber’s two failure-to-
   accommodate claims: the first based on BNSF’s failure to reassign him as an
   ACD in 2015; and the second based on BNSF’s failure to provide him with
   a medical leave of absence in 2016. 1 The district court granted summary
   judgment for BNSF, determining that the evidence raised no dispute of fact



                 1
                    Weber withdrew his disability discrimination and FMLA retaliation
          claims, and he does not challenge the district court’s grant of summary judgment
          in BNSF’s favor on any of the other claims.




                                             4
Case: 20-10295         Document: 00515755866             Page: 5       Date Filed: 02/24/2021




                                         No. 20-10295


   and Weber failed to show that he was a “qualified individual with a
   disability.” Weber timely appealed.
                                               II
          We review summary judgment de novo, “applying the same standard
   as the district court.” 2 Summary judgment is proper “if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” 3 We view “all facts and evidence in
   the light most favorable to the non-moving party.” 4 But “where the non-
   movant is the party who would have the burden of proof at trial, that party
   must point to evidence supporting [his] claim that raises a genuine issue of
   material fact.” 5
                                               III
          Both of Weber’s failure-to-accommodate claims—the sole claims on
   appeal—concern the same issue: whether Weber is a “qualified individual
   with a disability.” Before addressing the parties’ arguments for each claim,
   we provide background on the failure-to-accommodate claim and what
   Weber must show to survive summary judgment.
          A failure-to-accommodate claim requires a showing that: “(1) the
   plaintiff is a qualified individual with a disability; (2) the disability and its
   consequential limitations were known by the covered employer; and (3) the


                  2
                   SCA Promotions, Inc. v. Yahoo!, Inc., 868 F.3d 378, 381 (5th Cir. 2017)
          (quoting Vela v. City of Houston, 276 F.3d 659, 666 (5th Cir. 2001)).
                  3
                      Fed. R. Civ. P. 56(a).
                  4
                    Juino v. Livingston Par. Fire Dist. No. 5, 717 F.3d 431, 433 (5th Cir. 2013)
          (citation omitted).
                  5
                    Moss v. Harris Cty. Constable Precinct One, 851 F.3d 413, 417 (5th Cir.
          2017) (citation omitted).




                                                5
Case: 20-10295          Document: 00515755866              Page: 6       Date Filed: 02/24/2021




                                           No. 20-10295


   employer failed to make reasonable accommodations for such known
   limitations.” 6 We only address the first element because it is a threshold
   determination. 7 If Weber is not a qualified individual, our inquiry ends.
          The parties do not dispute that Weber has a disability. Instead, the
   debate centers on whether Weber is a qualified individual. A qualified
   individual is one, “who, with or without reasonable accommodation, can
   perform the essential functions of the employment position that such
   individual holds or desires.” 8 Whether Weber is a qualified individual thus
   depends on his ability to perform the “essential functions” of his job, with or
   without “reasonable accommodations.” 9 Regulations define essential
   functions as “the fundamental job duties of the employment position the
   individual with a disability holds or desires.” 10 And the ADA defines
   reasonable accommodations as “job restructuring, part-time or modified
   work schedules, reassignment to a vacant position, . . . and other similar
   accommodations.” 11
          So, to avoid summary judgment on the qualified-individual issue,
   Weber must show either (1) that “he could perform the essential functions
   of his job in spite of his disability” or (2) “that a reasonable accommodation
   of his disability would have enabled him to perform the essential functions of




                  6
                  Credeur v. Louisiana, 860 F.3d 785, 792 (5th Cir. 2017) (internal quotation
          marks omitted).
                  7
                      Id.
                  8
                       42 U.S.C. § 12111(8).
                  9
                       See Turco v. Hoechst Celanese Corp., 101 F.3d 1090, 1093 (5th Cir. 1996).
                  10
                       29 C.F.R. § 1630.2(n)(1).
                  11
                       42 U.S.C. § 12111(9)(B).




                                                   6
Case: 20-10295          Document: 00515755866             Page: 7      Date Filed: 02/24/2021




                                           No. 20-10295


   the job.” 12 Weber fails to make this showing for either of his failure-to-
   accommodate claims.
                                                  A
          Regarding his 2015 failure-to-accommodate claim, Weber argues that
   the district court erred because it did not engage in a discussion of the merits
   of his request to be reassigned to the ACD position. We agree that the district
   court failed to address whether Weber was a qualified individual with respect
   to the ACD position. But we affirm on the alternative basis that Weber
   presents no evidence that this position was available.
          The district court mentioned Weber’s 2015 and 2016 failure-to-
   accommodate claims before proceeding to determine that Weber was not a
   qualified individual for purposes of any failure-to-accommodate claim. But
   the district court analyzed only the facts related to Weber’s 2016 claim—
   whether he could perform his train dispatcher essential functions with or
   without reasonable accommodations—and failed to analyze whether Weber
   could perform the ACD essential functions. BNSF concedes that the
   district court “could have elaborated on the qualification issue as it pertained
   specifically to the ACD position.” More importantly, the district court’s
   analysis conflicts with the text of the ADA, 13 which defines qualified
   individual as one, who “with or without reasonable accommodation, can
   perform the essential functions of the employment position that such




                  12
                       Turco, 101 F.3d at 1093.
                  13
                     Although Weber brings the 2015 claim under the Rehabilitation Act, the
          “ADA and the Rehabilitation Act generally are interpreted in pari materia,” and
          Congress has instructed courts to construe the statutes to apply the same
          standards. Frame v. City of Arlington, 657 F.3d 215, 223–24 (5th Cir. 2011) (en banc)
          (citations omitted).




                                                  7
Case: 20-10295          Document: 00515755866              Page: 8       Date Filed: 02/24/2021




                                           No. 20-10295


   individual holds or desires.” 14 Thus, the district court erred because it did not
   determine whether Weber was a qualified individual for purposes of the
   ACD position that he desired to hold.
          Although the district court erred, we may affirm summary judgment
   “on any ground supported by the record, including one not reached by the
   district court.” 15 BNSF offers several alternative grounds for affirming. 16
   We agree that summary judgment for BNSF should be affirmed because
   Weber presents no evidence that the ACD position was available or that he
   was qualified for that position.
          Weber can establish that he is a qualified individual—and thus defeat
   summary judgment—if he can show “that a reasonable accommodation of
   his disability would have enabled him to perform the essential functions of
   the job.” 17 Reassignment may be a reasonable accommodation, but Weber
   “bears the burden of proving that an available position exists that he was
   qualified for and could, with reasonable accommodations, perform.” 18
   Weber must offer evidence “showing that any of the requested positions are,
   or were, available” and showing that “he possesses the requisite skill,
   experience, education, and other job-related requirements to qualify for these
   positions.” 19 Viewing the facts in the light most favorable to Weber, Weber


                  14
                       42 U.S.C. § 12111(8) (emphasis added).
                  15
                       Gilbert v. Donahue, 751 F.3d 303, 311 (5th Cir. 2014) (quotation omitted).
                  16
                    Because we affirm on the grounds that Weber presents no evidence that
          BNSF had any available ACD positions, we do not address BNSF’s alternative
          grounds for affirming the district court.
                  17
                       Turco, 101 F.3d at 1093.
                  18
                       Moss, 851 F.3d at 418 (citations omitted).
                  19
                    Foreman v. Babcock & Wilcox Co., 117 F.3d 800, 810 (5th Cir. 1997). See
          also Burch v. City of Nacogdoches, 174 F.3d 615, 622 (5th Cir. 1999) (“[T]he law
          requires [the plaintiff] also to prove that he is qualified for that [requested




                                                  8
Case: 20-10295         Document: 00515755866             Page: 9       Date Filed: 02/24/2021




                                         No. 20-10295


   asked his supervisor about the ACD position, he was denied that position,
   and he had subsequent conversations with other BNSF supervisors about
   not being assigned to the position. But Weber presents no evidence that the
   ACD position was vacant. And he presents no evidence that he had the
   requisite qualifications for that position. Thus, Weber fails to bear his burden
   of showing that he was a qualified individual as to the 2015 claim. Summary
   judgment in favor of BNSF was thus appropriate on this basis.
                                               B
          Regarding his 2016 failure-to-accommodate claim, Weber argues that
   the district court erred when it found that he was not a qualified individual
   because he could not perform an essential function of his train dispatcher
   job—regular         worksite    attendance—with           or     without      reasonable
   accommodations. Weber claims that regular worksite attendance is not an
   essential job function because “BNSF granted [him] managerial leniency
   numerous times,” and this practice belies BNSF’s judgment that regular
   attendance was essential.
          We disagree. We have observed that “there is a general consensus
   among courts, including ours, that regular work-site attendance is an
   essential function of most jobs.” 20 To determine whether a function is
   essential, we look to several factors, such as the “employer’s judgment as to
   which functions are essential” and “the consequences of not requiring the




          reassignment] position.”); Gonzales v. City of New Braunfels, 176 F.3d 834, 839 (5th
          Cir. 1999) (plaintiff “must first satisfy his burden of proving that he is qualified,
          with or without reasonable accommodation, for the [desired] job”).
                  20
                   Credeur, 860 F.3d at 793 (citing Hypes on Behalf of Hypes v. First
          Commerce Corp., 134 F.3d 721, 727 (5th Cir. 1998) (per curiam) (collecting cases)).




                                               9
Case: 20-10295        Document: 00515755866                Page: 10       Date Filed: 02/24/2021




                                          No. 20-10295


   incumbent to perform the function.” 21 The text of the ADA 22 and its
   regulations 23 require us to “give greatest weight” to the “employer’s
   judgment” factor, though we must “evaluate the employer’s words
   alongside its policies and practices.” 24
          Pechal, BNSF’s General Director of Transportation Support from
   2014–2018, stated in his declaration that regular attendance is an essential
   function of the train dispatcher position. Plus, BNSF’s longstanding,
   written attendance policy supports his assertion: The guidelines explicitly
   provide that “regular, punctual attendance at work” is a “basic condition[]
   of employment” and outline the disciplinary consequences that result from
   an employee’s excessive absenteeism. Other factors also indicate that regular
   attendance is an essential function of being a train dispatcher. For example,
   the “consequences” factor supports our determination that regular worksite
   attendance is an essential function because, if a train dispatcher does not
   show up to work, then BNSF must provide coverage to fill that vacancy. 25
   Therefore, BNSF’s judgment, its attendance policy, additional factors, and
   our precedent all support our determination that regular workplace
   attendance was an essential function of Weber’s train dispatcher position.
          Weber presents several counterarguments, but each lacks merit. First,
   citing our decision in Carmona v. Southwest Airlines Company, Weber argues
   that regular attendance may not be an essential job function when an


                 21
                      29 C.F.R. § 1630.2(n)(3)(i)–(vii).
                 22
                   42 U.S.C. § 12111(8) (“[C]onsideration shall be given to the employer’s
          judgment as to what functions of a job are essential.”) (emphasis added).
                 23
                      29 C.F.R. § 1630.2(n)(3)(i).
                 24
                      Credeur, 860 F.3d at 792, 794 (citation omitted).
                 25
                    29 C.F.R. § 1630.2(n)(iv) (“consequences of not requiring the
          incumbent to perform the function”).




                                                10
Case: 20-10295        Document: 00515755866             Page: 11   Date Filed: 02/24/2021




                                         No. 20-10295


   employer grants employees frequent leave. 26 Weber’s reliance on Carmona
   is misplaced. Unlike the “extremely lenient” attendance policy in Carmona,
   BNSF maintains and enforces a strict written attendance policy with
   progressive disciplinary measures. 27 Weber also claims that “BNSF granted
   [him] managerial leniency numerous times but then ‘fast-tracked’ his
   discipline.” While Weber certainly had been shown managerial leniency on
   past occasions, BNSF notified Weber before the five incidents of absenteeism
   for which he was disciplined—and ultimately terminated—that he was being
   assessed for a one-year period and that any future attendance guidelines
   violations “could result in further disciplinary action.” This argument thus
   fails.
            Second, Weber argues that, with his proposed reasonable
   accommodations—medical leave to attend “mandatory follow-up doctors’
   appointments” and excused absences when “he became sleep-deprived and
   was a risk to safety”—he could have performed the essential functions of his
   job, including regular attendance. But Weber does not support this argument
   with any Fifth Circuit caselaw. Weber also emphasizes that he was
   terminated for a “handful of absences” and alleges that BNSF could have
   reasonably accommodated these absences because BNSF maintains an extra
   board to fill in employee vacancies. Assuming Weber’s proposed
   accommodations were reasonable, they would not enable him to perform the
   essential function of regular attendance. Neither Weber nor BNSF could
   determine in advance how often Weber would become sleep-deprived (i.e.
   how often he would sleep fewer than four hours) and would need to take
   medical leave. Because Weber cannot show “that a reasonable



                 26
                      604 F.3d 848 (5th Cir. 2010).
                 27
                      Id. at 860.




                                               11
Case: 20-10295           Document: 00515755866             Page: 12   Date Filed: 02/24/2021




                                            No. 20-10295


   accommodation of his disability would have enabled him to perform the
   essential functions of the job,” he fails to show that he is a qualified
   individual. 28
           Finally, Weber argues that BNSF cannot invoke the “undue
   hardship” exception to an employer’s obligation to provide reasonable
   accommodations and that BNSF had a duty to engage in the interactive
   process with Weber but failed to do so. Both of these arguments concern
   other elements of a failure-to-accommodate claim. We need not address
   these arguments because Weber fails to make the threshold showing that he
   is a qualified individual for purposes of his 2016 failure-to-accommodate
   claim. 29
          Because Weber fails to show that he could perform the essential
   functions of his train dispatcher position, with or without reasonable
   accommodations, he is not a qualified individual with a disability, and
   summary judgment for BNSF on the 2016 failure-to-accommodate claim
   was appropriate. 30
                                                    IV
          For the reasons above, we AFFIRM summary judgment in BNSF’s
   favor on both Weber’s 2015 and 2016 failure-to-accommodate claims.




                    28
                         Turco, 101 F.3d at 1093.
                    29
                         See Credeur, 860 F.3d at 792.
                    30
                   Because we affirm the district court on its stated grounds, we do not
          address BNSF’s alternative grounds for affirming the district court.




                                                    12